22 P.3d 758 (2001)
332 Or. 39
Paul R. BOCCI, Jr., guardian ad litem for Paul R. Bocci, III, an incapacitated individual, Plaintiff,
v.
KEY PHARMACEUTICALS, INC., a foreign corporation, Schering-Plough Corporation, a foreign corporation, and Schering Corporation, a foreign corporation, Defendants,
and
Miles, Inc., an Indiana corporation, Miles, Inc., Pharmaceutical Division, an Indiana corporation, Legacy Health System, an Oregon corporation, Legacy Immediate Care Clinic, Frederick D. Edwards, M.D., and The Eugene Clinic, a partnership, Defendants.
Frederick D. Edwards, M.D., Respondent on Review,
v.
Key Pharmaceuticals, Inc., a foreign corporation, Schering-Plough Corporation, a foreign corporation, and Schering Corporation, a foreign corporation, Petitioners on Review.
(CC A9210-07050; CA A86556; SC S46461)
Supreme Court of Oregon.
April 19, 2001.
*759 William F. Gary, Stanton F. Long, Sharon A. Rudnick, James E. Mountain, Jr., and Judith Giers, of Harrang Long Gary Rudnick P.C, Eugene, filed the petition for petitioners on review.
Margaret A. Sundberg and Mary H. Spillane, of Williams, Kastner & Gobbs PLLC, Seattle, Washington, filed the response for respondent on review. With them on the response were Daniel M. Holland and Ronald B. Terzenbach, of Loomis & Holland, Eugene.
Before CARSON, Chief Justice, and GILLETTE, DURHAM, KULONGOSKI, LEESON, and De MUNIZ, Justices.[**]

MEMORANDUM OPINION
The petition for review is allowed. The decision of the Court of Appeals is vacated. The case is remanded to the Court of Appeals for further consideration in light of Parrott v. Carr Chevrolet, Inc., 331 Or. 537, 17 P.3d 473 (2001).
NOTES
[**]  Riggs, J., did not participate in the consideration or decision of this case.